                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA

RONNIE MONEY COLEMAN,                )                3:17-cv-00649-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                August 22, 2019
JOHN EROGUL, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

         Before the court is Defendants’ “Motion to Extend Response Discovery Deadline”
(ECF No. 54). The court interprets the motion as requesting an extension of time for Defendants
to respond to Plaintiff’s Request for Production of Documents. It appears that Plaintiff’s Request
was served on July 10, 2019, which would have made Defendants’ responses due approximately
August 13, 2019. Defendants’ motion was not filed until approximately a week after the due date
for responses. Under LR IA 6-1, and under LR 26-4 cited by Defendants’ counsel, a motion for
extension of time made after the deadline requires a showing of excusable neglect; Defendants’
motion is founded on good cause which was that defendants “have been working diligently in an
effort to meet the original deadline by (sic) unfortunately are unable to meet the deadlines”
       This explanation does not establish good cause, let alone excusable neglect. Nevertheless,
because the court is aware that Deputy Attorney General Ward has only recently joined the Office
of Attorney General, the court will afford counsel certain leniency with respect the requested
extension.
        Although counsel seeks an additional 30 days to respond to the discovery, counsel does
not state whether the 30 day extension would extend from the original due date (which would be
September 13, 2019) or 30 days from the date of the motion (which would be September 21,
2019). Because the discovery deadline is September 13, 2019 (ECF No. 47), the extension is
granted to that date, i.e. September 13, 2019.
       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK
                                             By:      /s/______________________
                                                         Deputy Clerk
